NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANCES DU JU,                                  No. 18-35195

                Plaintiff-Appellant,            D.C. No. 3:17-cv-06082-BHS

 v.
                                                MEMORANDUM*
STATE OF WASHINGTON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Frances Du Ju appeals pro se from the district court’s judgment dismissing

her 42 U.S.C. § 1983 action alleging various constitutional claims arising out of

the foreclosure on her home, an unlawful detainer action in state court, and her

subsequent arrest. We have jurisdiction under 28 U.S.C. § 1291. We review de



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal under 28 U.S.C. § 1915(e)(2). Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Ju’s action because Ju failed to allege

facts sufficient to state a plausible claim for relief. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be construed

liberally, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[A]

complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion by denying Ju further leave to

amend because amendment would be futile. See Chodos v. West Publ’g Co., 292

F.3d 992, 1003 (9th Cir. 2002) (setting forth standard of review and noting that a

district court’s discretion is particularly broad when it has already granted leave to

amend).

      AFFIRMED.




                                            2                                      18-35195